         Case 1:20-cv-03491-PGG Document 47 Filed 04/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

G&G CLOSED CIRCUIT EVENTS, LLC,

                           Plaintiffs,
                                                                  ORDER
             - against -
                                                             20 Civ. 3491 (PGG)
MARISOL ROSSI, individually and d/b/a
Solace Bar & Grill, and SOLACE BAR &
GRILL, an unknown business entity d/b/a
Solace Bar & Grill

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               As discussed at yesterday’s conference, Plaintiff G&G Closed Circuit Events,

LLC will submit a letter by April 22, 2021 addressing whether Plaintiff intends to proceed with

discovery or will seek permission to file a motion for summary judgment.

               Chambers will mail a copy of this Order to Defendant Marisol Rossi.

Dated: New York, New York
       April 9, 2021
